Title: To James Madison from John Gavino, 15 December 1804 (Abstract)
From: Gavino, John
To: Madison, James


15 December 1804, Gibraltar. “Deprived the honor of any of yours, I beg leave to anex Copy of my last Respts: under 11t. Ulto. since when have not heard from Malta or our Squadron, the Syren was at Cadiz 2 days ago.
“We are free of the fever in Town among the Inhabitants but there still Exists a small remain in Camp among the Troops, the Port not yet open but Communication aloud under Quarantine Regulations.
“The Ship Glory Line of Battle Ship has joind the Brith: Squadron off Cadiz, & the New Swift Shore, is now here also from Engd: going to Lord Nelsons.
“Altho no warr as yet w. Spain 15 Sail of their Mercht. Vessels are here detaind, most of them with Valuable Cargo, the Amphitrite frigate is also sent in—one of the Mercht. Vessels has in Specie 800/m $.”
